DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent  10,713,814  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The terminal disclaimer filed on 1/12/21 overcomes the double patenting rejections and the prior arts fail to teach a method for training a neural network for determining a gaze position of at least one eye in an initial image comprising the at least one eye, the method comprising: obtaining a plurality of training initial images of which at least one training color component image is extracted, each of the training initial images respectively comprising at least one eye and a known gaze position; feeding into a neural network the at least one training color component image of the training initial images, the neural network outputting a respective internal representation for each one of the at least one component image; and training the neural network by readjusting weights in the neural network as the at least one training color component image of the training initial images are fed into the neural network to have the respective internal representation for each one of the at least one training color component image more consistent with a respective one of the known gaze position as claimed in Claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622